      Case 2:19-cv-05310-DWL Document 18 Filed 07/31/20 Page 1 of 2



1
2
3
4
5
6                         IN THE UNITED STATES DISTRICT COURT
7                               FOR THE DISTRICT OF ARIZONA
8
9    Carlos Armenta-Vasquez,                            No. CV-19-05310-PHX-DWL
10                    Petitioner,                       ORDER
11   v.
12   United States of America,
13                    Respondent.
14
15             Pending before the Court are Movant’s amended motion under 28 U.S.C. § 2255 to

16   vacate, set aside, or correct his sentence (Doc. 7) and the Report and Recommendation

17   (“R&R”) of the United States Magistrate Judge (Doc. 17). The R&R, which was issued

18   on July 1, 2020, recommended that the amended motion be denied and further provided

19   that “[t]he parties shall have fourteen days from the date of service of a copy of this

20   recommendation within which to file specific written objections with the Court.” (Doc. 17

21   at 12.)

22             Here, no such objections have been filed. Thus, the Court accepts the Magistrate

23   Judge’s recommendation. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does

24   not appear that Congress intended to require district court review of a magistrate’s factual

25   or legal conclusions, under a de novo or any other standard, when neither party objects to

26   those findings.”); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (“[N]o

27   review is required of a magistrate judge’s report and recommendation unless objections are

28   filed.”). See also United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
      Case 2:19-cv-05310-DWL Document 18 Filed 07/31/20 Page 2 of 2



1    (“[T]he district judge must review the magistrate judge’s findings and recommendations
2    de novo if objection is made, but not otherwise.”).
3           Accordingly,
4           IT IS ORDERED that the R&R’s recommended disposition (Doc. 17) is accepted,
5    the amended motion (Doc. 7) is denied, and the Clerk of Court shall enter judgment
6    accordingly.
7           IT IS FURTHER ORDERED that a certificate of appealability be denied because
8    petitioner has not made a substantial showing of the denial of a constitutional right.
9           Dated this 30th day of July, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
